Case 2:19-bk-50813   Doc 1   Filed 02/14/19 Entered 02/14/19 09:46:06   Desc Main
                             Document      Page 1 of 4
Case 2:19-bk-50813   Doc 1   Filed 02/14/19 Entered 02/14/19 09:46:06   Desc Main
                             Document      Page 2 of 4
Case 2:19-bk-50813   Doc 1   Filed 02/14/19 Entered 02/14/19 09:46:06   Desc Main
                             Document      Page 3 of 4
Case 2:19-bk-50813   Doc 1   Filed 02/14/19 Entered 02/14/19 09:46:06   Desc Main
                             Document      Page 4 of 4
